Case 19-31483-ABA   Doc 81    Filed 04/23/20 Entered 04/23/20 11:27:09   Desc Main
                             Document      Page 1 of 4
Case 19-31483-ABA   Doc 81    Filed 04/23/20 Entered 04/23/20 11:27:09   Desc Main
                             Document      Page 2 of 4
Case 19-31483-ABA   Doc 81    Filed 04/23/20 Entered 04/23/20 11:27:09   Desc Main
                             Document      Page 3 of 4
Case 19-31483-ABA   Doc 81    Filed 04/23/20 Entered 04/23/20 11:27:09   Desc Main
                             Document      Page 4 of 4
